DETAILED ACTION
	This Office Action is a Final Rejection in response to an Amendment after Non-
Final filed on 02/23/2021. Claims 1-29 are acknowledged as pending in this application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant amendment filed on 02/23/2021 have added no new issues. The newly added limitations have added no new issues.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one user support attachment in claim 1 in line 12. Later, the Applicant’s specification discloses that the user support attachment includes a pair of looped leg straps, (Para [0013] “One such user support attachment disclosed herein is a pair of looped leg straps.”), a pair of looped arm straps (Para [0017] “Another user support attachment disclosed herein is a pair of looped arm straps”), a shoulder harness (Para [0018] “Another user support attachment disclosed herein is a shoulder harness”), and a seat (Para [0032] “the at least one user support attachment includes a seat.”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitley (US 2016/0228319 A1) 
Regarding claim 1: Whitley discloses an apparatus for aerial exercise of a user (improved suspension apparatus 10, Para [0026] “an improved suspension apparatus 10 can be used for physical therapy, aerial yoga, movement therapy, kinesiotherapy, or occupational therapy”) while suspended from a support structure (support structure 20, see FIG. 4), the apparatus comprising: 
a main support (swivel 230 and carabiners 220, 240, and spreader plate 250, see FIG.4) having an upper portion (upper portion of swivel 230 and carabiner 220, see annotated in FIG.4) and a lower portion (lower portion of swivel 230, carabiner 240 and spreader plate 250, see annotated in FIG.4), the lower portion (lower portion of swivel 230, carabiner 240 and spreader plate 250, see annotated in FIG.4) being rotatably connected to the upper portion (upper portion of swivel 230 and carabiner 220, see annotated in FIG.4) (the upper portion of 230 is rotatably connected to the lower portion of 230 and allow the hammock to rotate, Para [0033] “swivel 230 attaches to swing hardware 210 with carabiner 220. Swing hardware 210 allows hammock 100 to swing back and forth, swivel 230 facilitates rotation of hammock 100”), the upper portion (upper portion of swivel 230 and carabiner 220, see annotated in FIG.4) including an upper attachment loop (carabiner 220, see annotated in FIG.4), the lower portion (carabiner 240, lower portion of swivel 230, and spreader plate, see FIG.4) including a lower attachment loop (carabiner 240, see annotated in FIG.4); 

a pair of branches (daisy chains 270, 272, see annotated in FIG.4) connected to and emanating from the lower attachment loop of the main support (see FIG.4, daisy chain 270 and 272 emanate from the spreader plate 250 of the main support), the pair of branches (daisy chains 270, 272, see annotated in FIG.4) being configured to receive at least one user support attachment (hammock 110, see FIGS. 4-5).

    PNG
    media_image1.png
    939
    850
    media_image1.png
    Greyscale


	Regarding claim 2: Whitley discloses each branch of the pair of branches (daisy chains 270, 272, see annotated in FIG.4) includes a plurality of attachment loops (see annotated in FIG.4) positioned sequentially along the respective branch.

	Regarding claim 16: Whitley discloses the at least one support hanger (swing hardware 210, see FIG.4) includes a pair of support hangers (left and right legs of swing hardware 210, see annotated in FIG.4) connected to and extending from the upper portion of the main support (left and right legs of swing hardware 210 connected indirectly to the carabiner 220 of the main support, see FIG.4), each support hanger left and right legs of swing hardware 210, see annotated in FIG.4) of the pair of support hangers being configured to be connected to the support structure (support structure 20, see FIG. 4) at either the first location or the second location (left leg of 210 is connected to the left location, right leg of 210 is connected to the right location, see annotated in FIG.4).

	Regarding claim 17: Whitley discloses the at least one support hanger (swing hardware 210, see FIG.4) is connected to the support structure (support structure 20, see FIG. 4); and the apparatus further comprises at least one vine suspension strap (rope 350, see FIG. 10) also connected to the support structure (support structure 20, see FIG. 4), the at least one vine suspension strap (rope 350, see FIG. 10) being laterally offset from the at least one support hanger (see FIG. 10).

    PNG
    media_image2.png
    740
    783
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 2006/0052222 A1) in view of Whitley (US 2016/0228319 A1)
Regarding claim 1: Cardenas discloses an apparatus for aerial exercise of a user (multi-function swing apparatus, Abstract, “A Multi-Function Swing Apparatus for Total Body Exercise, Stretching, Yoga, Lumbar and Pelvic Traction, Gymnastics, Inversion Therapy, Spinal Manipulation and Weightless Coupling”) while suspended from a support structure (frame 20), the apparatus comprising: 
a main support (main support includes 40, 38, 36, 34, 32, 30, see annotated in FIG.2) having an upper portion (upper portion of the swivel hook 38, see FIG. 4) and a lower portion (lower portion of the swivel hook 38, 40, 36, 34, 32, 30, see FIG.4), the lower portion (lower portion of the swivel hook 38, 40, 36, 34, 32, 30, see FIG.4) being rotatably connected to the upper portion (upper portion of the swivel hook 38, see FIG. 4; the lower portion of the swivel hook 38 is rotatably connected to the upper portion of the swivel hook 38), the upper portion (upper portion of the swivel hook 38, see FIG. 4) including an upper attachment loop (the hole where it allow the pin of the round hook of the swivel 38, see FIG. 4), the lower portion (lower portion of the swivel hook 38, 40, 36, 34, 32, 30, see FIG.4) including a lower attachment loop (lower rings of the bar 30); 

a pair of branches (see annotated in FIG.4) connected to and emanating from the lower attachment loop (the lower rings of the bar 30, see annotated in FIG.4) of the main support, the pair of branches (see annotated in FIG.4) being configured to receive at least one user support attachment.


    PNG
    media_image3.png
    358
    802
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1097
    927
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    971
    775
    media_image5.png
    Greyscale

Cadernas does not disclose at least one support hanger extending from the upper attachment loop of the main support, the at least one support hanger being 
Whitley teach at least one support hanger (Whitley, three legs of the swing hardware 210, see FIG.4) extending from the upper attachment loop of the main support (Whitley, middle leg of the three legs of the swing hardware 210 extend from the carabiner 220 of the main support, see FIG.4), the at least one support hanger (Whitley, three legs of the swing hardware 210, see FIG.4) being configured to be connected to the support structure (Whitley, support structure 20, see FIG. 4) at both a first location (Whitley, left end, see annotated in FIG. 4) and a second location (Whitley, right end, see annotated in FIG. 4) spaced apart from the first location (Whitley, left end, see annotated in FIG. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger, as disclosed in Cardenas, to extend from the upper attachment loop of the main support, the at least one support hanger being configured to be connected to the support structure at both a first location and a second location spaced apart from the first location, as taught in Whitley, for the purpose of better supporting and securing the device to the support frame.

Regarding claim 2: Cardenas further discloses each branch of the pair of branches (see annotated in FIGS. 2, 4 above) includes a plurality of attachment loops (see annotated in FIG. 2 above) positioned sequentially along the respective branch (see annotated in FIG. 2 above).
Regarding claim 4:  Cardenas further discloses the at least one user support attachment (see annotated in FIG. 2 above) includes a pair of looped leg straps (see annotated in FIG. 2 below, fabric foot stirrup 26), each looped leg strap (see annotated in FIG. 2 below, fabric foot stirrup 26) of the pair of looped leg straps connected to and extending from a respective branch (see annotated in FIG. 2 above) of the pair of branches, each looped leg strap (see annotated in FIG. 2 below, fabric foot stirrup 26) configured to support a respective foot of the user (fabric foot stirrup 26 is for foot).

    PNG
    media_image6.png
    808
    722
    media_image6.png
    Greyscale



Regarding claim 7: Cardenas further discloses each looped leg strap (see annotated in FIG. 2 above) of the pair of looped leg straps includes at least one binding 

Regarding claim 14: Cardenas further discloses the at least one user support attachment (see annotated in FIG. 9 below) includes a shoulder harness (see annotated in FIG. 9 below) comprising a pair of looped shoulder harness straps (it appears that there are two shoulder harness straps wherein each end of the shoulder harness straps are secured by a main binding, it appears that there are two left main bindings and two right main binding and the main binding appears to be attached to each other which creates shoulder strap loop, see annotated in FIG. 9 below); 
each looped shoulder harness strap (see annotated in FIG. 9 below) of the pair of looped shoulder harness straps includes at least one binding (main binding, see annotated in FIG. 9 below) coupled to the respective looped shoulder harness strap (see annotated in FIG. 9 below) and configured to create an upper shoulder harness portion (see annotated in FIG. 9 below) and a lower shoulder harness portion (see annotated in FIG. 9 below); 
the lower shoulder harness portion (see annotated in FIG. 9 below) of each looped shoulder harness strap of the pair of looped shoulder harness straps is configured to receive an arm up to a shoulder of the user (the shoulder harness strap is capable to receive arm up to shoulder); and the pair of looped shoulder harness straps (see annotated in FIG. 9 below) are coupled together proximate to the first binding (see annotated in FIG. 9 below) using a main binding (it appears that there are two pieces of 


    PNG
    media_image7.png
    682
    898
    media_image7.png
    Greyscale


Regarding claim 16:  Cardenas discloses the at least one support hanger (see annotated in FIG. 2 below) includes a pair of support hangers (see annotated in FIG. 2 below) connected to and extending from the upper portion (see annotated in FIG. 2 below) of the main support, each support hanger (see annotated in FIG. 2 below) of the pair of support hangers being configured to be connected to the support structure (see .

    PNG
    media_image8.png
    523
    757
    media_image8.png
    Greyscale

Claim(s) 5-6, 8-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 2006/0052222 A1) in view of Whitley (US 2016/0228319 A1) and further in view of Arnett (US 2008/0081750 A1)
Regarding claim 5:  Cardenas in view of Whitley teach the invention as substantially claimed, see above, and further teach each looped leg strap (see annotated in FIG. 2 above) of the pair of looped leg straps. 
Cardenas in view of Whitley does not teach each looped leg strap of the pair of looped leg straps includes a foot platform configured to receive a respective foot of the user.
Arnett teaches each looped strap includes a foot platform (Arnett, the handle 102 is interpreted to be foot platform because it can be used for the foot; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) configured to receive a respective foot of the user (Arnett, Para [0017], “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”).


    PNG
    media_image9.png
    639
    605
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the leg strap, as taught in Cardenas in view of Whitley, to have a foot platform, as taught in Arnett, for the purpose of providing additional support for the legs and reduce abrasion to the strap. (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise)


Regarding claim 6: Cardenas in view of Whitley teach the invention as substantially claimed, see above, but fails to disclose each looped leg strap includes an interior portion containing a padding material.
Arnett teaches each looped leg strap includes an interior portion (the hollow portion of the handle 102, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) containing a padding material (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”).

    PNG
    media_image9.png
    639
    605
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the looped leg strap of the pair of looped leg straps, as taught in Cardenas in view of Whitley, have an interior portion containing a padding material, as taught in Arnett, for the purpose of providing comfort for the user’s grip (Arnett, Para [0019], “The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”)

Regarding claim 8: Cardenas in view of Whitley teach the invention as substantially claimed, see above, and further teach the second lower loop (Cardenas, see annotated in FIG. 2 below) of each looped leg strap. 

    PNG
    media_image10.png
    808
    722
    media_image10.png
    Greyscale

Cardenas in view of Whitley does not teach a strap having a respective foot platform having an upper surface and a passageway configured to receive a lower portion of the second lower loop; and the passageway extends laterally across the foot platform bisecting a length of the foot platform.
	Arnett teaches a strap having a respective foot platform (Arnett, handle 102 is considered to be foot platform because it can be used for the foot, see annotated in FIG. 1 below; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) having an upper surface (Arnett, see annotated in FIG. 1 below) and a passageway (Arnett, see annotated in FIG. 1 below) configured to receive a portion (Arnett, see annotated in FIG. 2 below) of the strap; and the passageway (Arnett, see annotated in FIG. 1 below) extends laterally across the foot platform (Arnett, see annotated in FIG. 1 below; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) bisecting a length (Arnett, see annotated in red arrow in FIG. 1 below) of the foot platform (Arnett, see annotated in FIG. 1 below; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”).


    PNG
    media_image11.png
    672
    630
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the leg strap, as taught in Cardenas in view Whitley, to have a foot platform with passageway to receive the leg strap, as taught in Arnett, for the purpose of providing additional support for the legs and reduce abrasion the handle will include an attached strap, which may be padded, to be used as a contact point for exercise.)

Regarding claim 9: Cardenas in view of Whitley teachthe invention as substantially claimed, see above, and further teach the at least one user support attachment (Cardenas, see annotated in FIG. 2 above) includes a pair of looped arm straps (Cardenas, see annotated in FIG. 2 below, fabric hand grip 24), each looped arm strap (Cardenas, see annotated in FIG. 2 below, fabric hand grip 24) of the pair of looped arm straps connected to and extending from a respective branch (Cardenas, see annotated in FIG. 2 below) of the pair of branches.


    PNG
    media_image12.png
    808
    722
    media_image12.png
    Greyscale


Cardenas in view of Whitley fail to teach each looped arm strap (Cardenas, see annotated in FIG. 2 below, fabric hand grip 24) having a handle surrounding a lower portion of the looped arm strap configured to support a respective hand of the user.
Arnett, in an analogous with an exercise device, teaches a handle (Arnett, see annotated in FIG. 1 below) surrounding a lower portion of the looped strap configured to support a respective hand of the user. (Arnett, Para [0017], “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”)

    PNG
    media_image13.png
    672
    630
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the strap, as taught in Cardenas in view of Whitley, to have a handle, as taught in Arnett, for the purpose of making it easy to grip without abrasion from the strap. (Arnett, Para [0017], “The handle 102 is wider than the average user's hand, making it easy to grip without abrasion from the strap 104”)

Regarding claim 10: Cardenas in view of Whitley teach the invention as substantially claimed, see above, and further teach each looped leg strap of the pair of looped leg straps but fails to disclose each looped leg strap includes an interior portion containing a padding material.
Arnett teaches each looped leg strap includes an interior portion (the hollow portion of the handle 102, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”) containing a padding material (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”).

    PNG
    media_image9.png
    639
    605
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the looped leg strap of the pair of looped leg straps, as taught in Cardenas in view of Whitley, have an interior portion containing a padding material, as taught in Arnett, for the purpose of providing comfort for the user’s grip (Arnett, Para [0019], “The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”)

Regarding claim 11: Cardenas in view of Arnett disclose each looped arm strap (Cardenas, fabric hand grip 24) of the pair of looped arm straps includes at least one binding (Cardenas, see annotated in FIG.2 above) coupled to the respective looped arm strap (Cardenas, fabric hand grip 24) and configured to create a first upper loop (Cardenas, see annotated in FIG.2 above) and a second lower loop (Cardenas, see annotated in FIG.2 above).

Regarding claim 15: Cardenas discloses the lower shoulder harness portion (Cardenas, see annotated in FIG.9 below) of each looped shoulder harness strap of the pair of looped shoulder harness straps (Cardenas, see annotated in FIG.9 below).
 

    PNG
    media_image14.png
    682
    767
    media_image14.png
    Greyscale

Cardenas does not disclose the lower shoulder harness portion of each looped shoulder harness strap of the pair of looped shoulder harness straps includes an interior portion (the hollow portion of the strap in Arnett) containing a padding material 
Arnett teaches a strap includes an interior portion (the hollow portion of the strap in Arnett) containing a padding material (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”).
It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the looped leg strap of the pair of looped leg straps, as disclosed in Cardenas, have an interior portion containing a padding material, as taught in Arnett, for the purpose of providing comfort for the user’s grip (Arnett, Para [0019], “The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable by Cardenas (US 2006/0052222 A1) in view of Whitley (US 2016/0228319 A1) and further in view of Grettner (US 5,848,956 A1).
Regarding claim 12: Cardenas in view of Whitley teach the invention as substantially claimed, see above, and further teach the at least one user support attachment (Cardenas, see annotated in FIG. 6 below) includes a seat (Cardenas, see annotated in FIGS. 2 and 6 below) comprising a generally rectangular material (the seat 22 in Cardenas appears to be generally rectangular material), having opposite ends (Cardenas, see annotated in FIG. 6 below) and a length (Cardenas, see annotated in FIG. 6 below) defined between the opposite ends (Cardenas, see annotated in FIG. 6 below) of the material; 
the opposite ends (Cardenas, see annotated in FIG. 6 below) of the material are bunched together (Cardenas, the end of the seat 22 is bunched at the ring 22C) and connected to a different respective branch of the pair of branches (Cardenas, see annotated in FIG. 2 below); 

    PNG
    media_image15.png
    808
    722
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    850
    716
    media_image16.png
    Greyscale


Cardenas in view of Whitley the seat includes a plurality of stuffed sections are connected to the material midway between the opposite ends of the material, the 
	Grettner teach the seat (Grettner, multi-purpose lat sling 61 can be used for sitting, Abstract, “Disclosed is a multi-purpose lat sling (61), which can be used to exercise and develop the latissimus dorsi, triceps, and abdominal muscles of the human body”) includes a plurality of stuffed sections (Grettner, Panel 43 and bottom 44) are connected to the material midway between the opposite ends of the material, the plurality of stuffed section are aligned and sequentially spaced along a width of the generally rectangular material and span a minority of the length of the rectangular material; and the plurality of stuffed sections each contain a padding material. (Grettner, Col. 4, lines 33-40, “Panel 43 and bottom 44 are preferably constructed of the same padded or quilted cloth material, such as cotton or cotton-blends, although other cloth materials and finishes are suitable. Panel 43 and bottom 44 are cut to pattern and, positioned right-side to right-side to produce a finished seam, joined together by stitch engagement along inner seam 45, thereby forming a channel-structure having a first or closed end 46 opposite a second or open end 47”)
It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the seat, as taught in Cardenas in view of Whitley, to have a plurality of stuffed sections, as taught in Grettner, for the purpose of produce a finished seam for decoration.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardenas (US 2006/0052222 A1) in view of Whitley (US 2016/0228319 A1), and further in view of Grettner (US 5,848,956 A1), and further in view of Amazon (www.amazon.com).
Regarding claim 13:  Cardenas in view of Whitley, and further in view of Grettner teach the invention as substantially claimed, see above, and further teach the seat (Cardenas, fabric sling 22, see annotated in FIGS. 2 and 6 above) is configurable in either an expanded position or a rolled position (the seat in Cardenas can be in expanded or rolled position); the seat (Cardenas, fabric sling 22, see annotated in FIGS. 2 and 6 above) in the expanded position is generally shaped for receiving a back or a rear end of the user (Cardenas, the seat 22 is capable of receiving a back or rear end of the user); and the seat (Cardenas, fabric sling 22, see annotated in FIGS. 2 and 6 above) in the rolled position has the plurality of stuffed sections (Grettner, panel 43 and bottom 44) rolled together for supporting the back or the rear end of the user (Grettner, the plurality of stuffed sections 43 and 44 is capable of receiving a back or rear end of the user).
Cardenas in view of Whitley, and further in view of Grettner does not teach the plurality of stuffed sections are held together in the rolled positioned using at least two bindings positioned at opposite ends of the plurality of stuffed sections. 
Amazon teaches the straps are held together in the rolled positioned using at least two bindings (Amazon, see annotated in FIG. 2 below) positioned at opposite ends of the strap.

    PNG
    media_image17.png
    755
    790
    media_image17.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the plurality of stuffed section of the seat, as taught in Cardenas in view of Whitley and further in view of Grettner, to have two bindings, as taught in Amazon, for the purpose of keeping the strap in rolled position for space saving, storage or different exercises.

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 2006/0052222 A1) in view of Arnett (US 2008/0081750 A1)
Regarding claim 24: Cardenas disclose an apparatus for aerial exercise of a user while suspended from a support structure, the apparatus comprising: 
a main support (Cardenas, see FIG. 2 below) configured to be connected to the support structure (Cardenas, see FIG. 2 below); and 
a pair of user support loops (Cardenas, see FIG. 2 below) extending from the main support (Cardenas, see FIG. 2 below), each user support loop (Cardenas, see FIG. 2 below) of the pair of user support loops having a lower portion (Cardenas, see FIG. 2 below) of the respective user support loop (Cardenas, see FIG. 2 below) for supporting a respective foot of a user.

    PNG
    media_image18.png
    823
    754
    media_image18.png
    Greyscale

Cardenas fails to disclose a foot platform connected to the lower portion of the support loop
Arnett teaches a strap having a foot platform (the handle 102 is interpreted to be foot platform because it can be used for the foot, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”)

    PNG
    media_image19.png
    672
    630
    media_image19.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the strap, as disclosed in Cardenas, to have a handle, as taught in Arnett, for the purpose of making it easy to grip without abrasion from the strap. (Arnett, Para [0017], “The handle 102 is wider than the average user's hand, making it easy to grip without abrasion from the strap 104”)

Regarding claim 25: Cardenas in view of Arnett disclose the main support (Cardenas, see FIG. 2 above) includes a pair of branches (Cardenas, see FIG. 2 above) extending from the main support (Cardenas, see FIG. 2 above), each branch (Cardenas, see FIG. 2 above) of the pair of branches having a plurality of sequential connectors (Cardenas, see FIG. 2 above); and 
each user support loop (Cardenas, see FIG. 2 above) of the pair of user support loops having an upper portion (Cardenas, see FIG. 2 above) being configured to connect to a selected connector (Cardenas, see FIG. 2 above) of the plurality of sequential connectors of a respective branch (Cardenas, see FIG. 2 above) of the pair of branches for positioning the respective foot platform (the handle in Arnett, see annotated in FIG. 1 above) a first distance (Cardenas, see FIG. 2 above) from the main support (Cardenas, see FIG. 2 above).

Regarding claim 26: Cardenas in view of Arnett disclose each respective foot platform (the handle 102 in Arnett is interpreted to be foot platform because it can be used for the foot, see annotated in FIG. 1 above; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) has a main body (Arnett, see annotated in FIG. 1 above), an upper surface (Arnett, see annotated in FIG. 1 above), and a passageway (Arnett, see annotated in FIG. 1 above) bisecting a length (Arnett, see annotated in FIG. 1 above) of the foot platform and configured to receive the lower portion (Cardenas, see FIG. 2 above) of a respective user support loop (Cardenas, see FIG. 2 above) of the pair of user support loops.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable by Cardenas (US 2006/0052222 A1) in view of Arnett (US 2008/0081750 A1), and further in view of Kinsey Ed. (US 3,207,512 A1).
Regarding claim 28: Cardenas in view of Arnett teach the invention as substantially claimed, see above, and further teach each respective foot platform (the handle 102 is interpreted to be foot platform because it can be used for the foot, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”)
Cardenas in view of Arnett do not each wherein: each respective foot platform includes a pair of vertical channels connected to opposite sides of the respective foot platform and bisecting a length of the respective foot platform; and each respective pair of vertical channels is configured to receive and direct the respective user support loop 
Kinsey Ed. teach each respective platform (the platform in Kinsey Ed., see annotated in FIGS. 19 and 20 above) includes a pair of vertical channels (Kinsey Ed., see annotated in FIGS. 19 and 20 above) connected to opposite sides of the respective platform (Kinsey Ed., see annotated in FIGS. 19 and 20 above) and bisecting a length of the respective platform(Kinsey Ed., see annotated in FIGS. 19 and 20 above, the vertical channel pass through the foot platform); and each respective pair of vertical channels (Kinsey Ed., see annotated in FIGS. 19 and 20 above) is configured to receive and direct the respective user support loop (Kinsey Ed., see annotated in FIGS. 19 and 20 above)  of the pair of user support loops in a direction perpendicular (Kinsey Ed., see annotated in FIGS. 19 and 20 above, shown in yellow arrow) to the respective platform (Kinsey Ed., see annotated in FIGS. 19 and 20 above)  .

    PNG
    media_image20.png
    643
    896
    media_image20.png
    Greyscale

Cardenas in view of Arnett, and further in view of Kinsey teach wherein: each respective foot platform (the handle 102 is interpreted to be foot platform because it can be used for the foot, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) includes a pair of vertical channels (Kinsey Ed., see annotated in FIGS. 19 and 20 above) connected to opposite sides of the respective foot platform (the handle 102 is interpreted to be foot platform because it can be used for the foot, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) and bisecting a length of the respective foot platform (the handle 102 is interpreted to be foot platform because it can be used for the foot, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) (Kinsey, the vertical channel pass through the foot platform); and each respective pair of vertical channels (Kinsey Ed., see annotated in FIGS. 19 and 20 above) is configured to receive and direct the respective user support loop (Kinsey Ed., see annotated in FIGS. 19 and 20 above) of the pair of user support loops in a direction perpendicular (Kinsey Ed., see annotated in FIGS. 19 and 20 above, shown in yellow arrow) to the respective foot platform (the handle 102 is interpreted to be foot platform because it can be used for the foot, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”).
It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify each of the foot platform, as taught in Cardenas in view of Arnett, to have a pair vertical channel, as taught in Kinsey, for the purpose of 

Regarding claim 29: Cardenas in view of Arnett, and further in view of Kinsey teach  the passageway (Kinsey Ed., see annotated in FIG. 20 above) is connected to a lower surface (Kinsey Ed., see annotated in FIG. 20 above) of the respective foot platform (Arnett, handle 102, see FIG.1); and the passageway (Kinsey Ed., see annotated in FIG. 20 above, the width of the passaway is shown in red arrow) spans at least a majority of a width (Kinsey Ed., see annotated in FIG. 20 above, shown in green arrow) of the respective foot platform (Arnett, handle 102, see FIG.1).

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 2006/0052222 A1) in view of Arnett (US 2008/0081750 A1), and further in view of in view of Whitley (US 2016/0228319 A1) 
Regarding claim 18: Cardenas disclose an apparatus for aerial exercise of a user while suspended from a support structure, the apparatus comprising: 
a main support (Cardenas, see FIG. 2 below) configured to be connected to the support structure (Cardenas, see FIG. 2 below); 
at least one support hanger (Cardenas, see FIG. 2 below) configured to couple the main support (Cardenas, see FIG. 2 below) to the support structure (Cardenas, frame 20);  

    PNG
    media_image21.png
    358
    802
    media_image21.png
    Greyscale

the at least one pair of user support loops having an upper portion (Cardenas, see FIG. 2 below) and a lower portion (Cardenas, see FIG. 2 below), the upper portion (Cardenas, see FIG. 2 below) configured to connect to the main support (Cardenas, see FIG. 2 below), the lower portion (Cardenas, see FIG. 2 below) configured to support a respective hand, foot, or shoulder of the user.

    PNG
    media_image22.png
    823
    754
    media_image22.png
    Greyscale


Cardenas fails to disclose at least one pair user support loops having an interior portion containing a padding material.
Arnett teaches a strap includes an interior portion (the hollow portion of the handle 102, Arnett, “The handle 102 is a hollow, rigid structure with the strap 104 going through the length of the handle 102 and exiting at opposite ends”) containing a padding material (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”).

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the strap, as disclosed in Cardenas, to have an interior portion containing a padding material, as taught in Arnett, for the purpose of making it easy to grip without abrasion from the strap. (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”).

Cardenas in view of Arnett teach the invention as substantially claimed, see above, but fail to teach at least one vine suspension strap configured to be connected to the support structure separate from the main support, the at least one hanger, and the at least one pair of user support loops, the at least one vine suspension strap being offset from the main support, the at least one support hanger, and the at least one pair of user support loops, the at least one vine suspension strap configured 
Whitley teaches at least one vine suspension strap (rope 350, see FIG. 10; Para [0026] “Apparatus 10 comprises a hammock 100 and suspension hardware 200 and can be suspended from a support structure 20. Additionally, apparatus 10 optionally further comprises a pulley system 300 for raising and lowering the hammock 100 and suspension hardware 200.”; Para [0040] “An optional additional feature of apparatus 10 is a pulley system 300 that allows a therapist to raise and lower the hammock as needed. Pulley system 300 comprises a pair of double pulleys 310, 320, a rope 350, and a single pulley 330, as shown in FIG. 10”) configured to be connected to the support structure (support structure 20, see FIG. 4) separate from the main support (see annotated in FIG. 4), the at least one hanger (see annotated in FIG. 4), and the at least one pair of user support loops (see annotated in FIG. 4), the at least one vine suspension strap (rope 350, see FIG. 10) being offset from the main support (see FIG. 10), the at least one support hanger (see annotated in FIG. 4), and the at least one pair of user support loops (see annotated in FIG. 4), the at least one vine suspension strap (rope 350, see FIG. 10)  configured to be manipulated by the user (see FIG. 10, the user pull the rope 350 when swinging) to cause the user to swing while supported by the at least one pair of user support loops (see annotated in FIG. 4).

    PNG
    media_image2.png
    740
    783
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the support structure, as taught in Cardenas in view of Arnett, to have a vine suspension strap, as taught in Whitley, for the purpose of better supporting the user when swinging and allowing the user to adjust the height of the hammock.

Regarding claim 19:  Cardenas in view of Arnett, and further in view of Whitley teach each user support loop (Cardenas, see FIG. 2 above) of the at least one pair of user support loops includes at least one binding (Cardenas, see FIG. 2 above) coupled to the respective user support loop and configured to create an upper loop (Cardenas, see FIG. 2 above) and a lower loop (Cardenas, see FIG. 2 above), the upper portion (Cardenas, see FIG. 2 above) being part of the upper loop (Cardenas, see FIG. 2 above) and the lower portion (Cardenas, see FIG. 2 above)being part of the lower loop (Cardenas, see FIG. 2 above).

Regarding claim 20:  Cardenas in view of Arnett, and further in view of Whitley teach each user support loop (Cardenas, see annotated in FIG. 2 above) of the at least one pair of user support loops having a respective foot platform (Arnett, see annotated in FIG. 1 above; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) having a rectangular upper surface (Arnett, see annotated in FIG. 1 below; the upper surface appears to be rectangular) and a passageway (Arnett, see annotated in FIG. 1 below), the passageway (Arnett, see annotated in FIG. 1 below) bisecting a length (Arnett, see annotated in FIG. 1 below) of the foot platform (Arnett, see annotated in FIG. 1 below; Para [0019] “In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”); the passageway (Arnett, see annotated in FIG. 1 below) is configured to receive the lower portion of the strap; and In some example embodiments, the padded strap may be used in conjunction with the handle as a foot harness, where the bottom of the foot is placed on the handle and the ankle contacts the padded strap”) is configured to support a respective foot of the user.

    PNG
    media_image23.png
    672
    630
    media_image23.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the strap, as taught in Cardenas in view of Arnett and further in view of Whitley, to have a foot platform with the passageway bisect the length of the platform for the purpose of making it easy to grip without abrasion from the strap. (Arnett, Para [0017], “The handle 102 is wider than the average user's hand, making it easy to grip without abrasion from the strap 104”)

Regarding claim 21: Cardenas in view of Arnett, and further in view of Whitley teach each user support loop (Cardenas, see annotated in FIG. 2 above) of the at least one pair of user support loops includes a respective hand grip (the handle in Arnett, see annotated in FIG. 1 below) received by the lower portion of the strap, the respective hand grip (the handle in Arnett, see annotated in FIG. 1 below) configured to support a respective hand of the user.


    PNG
    media_image24.png
    672
    630
    media_image24.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filling art of the claimed invention to modify the strap, as taught in Cardenas in view of Arnett and further in view of Whitley, to have a handle for the purpose of making it easy to grip The handle 102 is wider than the average user's hand, making it easy to grip without abrasion from the strap 104”).

Regarding claim 22: Cardenas in view of Arnett teach the lower loop (Cardenas, see FIG. 2 above) of each user support loop (Cardenas, see FIG. 2 above) of the at least one pair of user support loops includes a lower interior portion (Cardenas, see FIG. 2 above) at least partially filled with the padded material (Arnett, Para [0019], “the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”); 
the lower loop (Cardenas, see FIG. 2 above) of each user support loop of the at least one pair of user support loops (Cardenas, see FIG. 2 above) is configured to receive a respective arm up to a respective shoulder of the user (the user can use the sling to support the arm and shoulder); and 
the lower portion (Cardenas, see FIG. 2 above) of the lower loop (Cardenas, see FIG. 2 above) of each user support loop (Cardenas, see FIG. 2 above) of the at least one pair of user support loops is configured to support the respective shoulder of the user (the user can use the sling to support the shoulder).

Regarding claim 23: Cardenas in view of Arnett teach the at least one binding (Cardenas, see FIG. 2 above) divides the interior portion into an upper interior portion (Cardenas, see FIG. 2 above) and a lower interior portion (Cardenas, see FIG. 2 the handle will include an attached strap, which may be padded, to be used as a contact point for exercise. The padded strap may be used as a contact point against the body in circumstances where using a rigid handle would be uncomfortable or unwieldy”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended limitation of claims 1, 18, and 24 are rejected under 35 U.S.C 103 by Cardenas, Arnett and Whitley (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THAO N DO/Examiner, Art Unit 3784                    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784